Citation Nr: 1817528	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-26 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Counsel

REMAND

The Veteran served on active duty from November 1985 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2017, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.

At the Board hearing, the Veteran contended that he cannot do his former work as an electrician or a sedentary job because of the combined effect of his service-connected disabilities.  In connection with the rating decision currently on appeal, the Veteran contends that he became totally disabled in June 2010.  See, e.g., October 2012 and February 2013 Veteran statements.

The record shows that the Veteran is eligible for TDIU consideration on a schedular basis because, from June 25, 2010, he has had two or more service-connected disabilities, with at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  Since June 25, 2010, the Veteran has been service connected for the following disabilities: ulcer disease post gastrectomy with scars, rated as 40 percent disabling; status post L4-5, L5-S1 fusion secondary to degenerative disc disease with residual chondromalacia, rated as 40 percent disabling; bilateral lower extremity external cutaneous and sciatic nerve neuritis secondary to the service-connected back disability, rated as 20 percent disabling for each lower extremity; stable gastrectomy scar, rated as 10 percent disabling; and erectile dysfunction, rated as zero percent disabling (noncompensable).  Since June 25, 2010, his combined disability rating was at least 80 percent, with some variance in the combined rating since that time.  Currently, the combined rating is 90 percent.

The evidence regarding the Veteran's unemployability includes the Veteran's statements and Board testimony, VA treatment records, and VA examination reports.  The Board notes that the record shows that the Veteran completed a GED and some college-level education in the military and worked as a self-employed electrician.  In his October 2012 statement, the Veteran asserts that he experiences constant pain, related to his back and legs, and that if all his disabilities are considered, then it is apparent that he has been totally disabled and unemployable since June 2010.

The Veteran was afforded VA examinations in May 2016 and June 2016.  The May 2016 examiner addressed the back disability and associated radiculopathy.  The examiner opined that the Veteran is unable to resume his former occupation as an electrician's assistant because his back pain and right lumbar radiculopathy impair his ability to bend at the waist, climb ladders, lift electrical equipment, etc.  The examiner also opined that the Veteran is physically capable of sedentary employment.

However, the June 2016 examiner addressed the Veteran's service-connected gastric disability and indicated that he has severe postgastrectomy syndrome associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.

As such, the Board finds a remand is warranted for the TDIU claim for a "combined effects" medical opinion that takes into account the current severity of all of the Veteran's service-connected disabilities.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se, but may be necessary to sufficiently address a TDIU claim).

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to an appropriate examiner to obtain an opinion commenting on the effects of the combination of the Veteran's service-connected disabilities on his ability to secure or follow gainful employment.  In proffering this "combined effects" opinion, the examiner should review the claims file and take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.  There should be one opinion as to the combined effects and not multiple opinions addressing each individual disability.

The Veteran is currently service connected for the following disabilities: ulcer disease post gastrectomy with scars (60 percent disabling); status post L4-5, L5-S1 fusion secondary to degenerative disc disease with residual chondromalacia, (40 percent disabling); bilateral lower extremity external cutaneous and sciatic nerve neuritis secondary to the service-connected back disability (20 percent disabling for each lower extremity); stable gastrectomy scar (10 percent disabling); and erectile dysfunction (zero percent disabling (noncompensable)).

Examinations should be scheduled if determined necessary by the medical professional.  

All opinions expressed should be accompanied by supporting rationale.

2.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, readjudicate the claims remaining on appeal. If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and give them a reasonable opportunity to respond. These issues should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

